Citation Nr: 1813370	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to a compensable rating for bilateral hearing loss.  

3.  Entitlement to service-connection for hypertension to include as secondary to diabetes. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

5.  Entitlement to service-connection for erectile dysfunction, to include as secondary to diabetes.

6.  Entitlement to service-connection for lower right extremity peripheral neuropathy to include as secondary to diabetes.  

7.  Entitlement to service-connection for lower left extremity peripheral neuropathy to include as secondary to diabetes. 

8.  Entitlement to service-connection for upper right extremity peripheral neuropathy to include as secondary to diabetes. 

9.  Entitlement to service-connection for upper left extremity peripheral neuropathy to include including as secondary to diabetes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2011rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.  The Veteran presented sworn testimony at a hearing before the undersigned in December 2017.  

The issues of entitlement to service-connection for bilateral upper and lower extremity neuropathies, to include as secondary to diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his December 2017 hearing before the Board, the Veteran withdrew his appeal concerning the issues of entitlement to service-connection for hypertension, increased ratings for bilateral hearing loss and diabetes, and entitlement to TDIU. 

2.  The Veteran's erectile dysfunction is caused by his service-connected diabetes disability.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service-connection for hypertension, increased ratings for bilateral hearing loss and diabetes, and entitlement to TDIU have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C. §§ 1110, 1112, 1154(a), 5107; 38 C.F.R §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board does not have jurisdiction to review the claims of entitlement to service-connection for hypertension, increased ratings for bilateral hearing loss and diabetes, and TDIU because the Veteran withdrew the claims prior to the issuance of this decision.  An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran submitted a written communication withdrawing the claim of service-connection for hypertension and claims for increased hearing loss and diabetes ratings as well as his claim of entitlement to TDIU the day of his December 2017 hearing.  At his hearing, the Veteran affirmed intention to withdraw these claims.  See Hr'g Tr. at 1.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.

II.  Erectile Dysfunction 

The Board grants service connection on  a secondary basis for erectile dysfunction as the evidence of record shows that the Veteran's service-connected diabetes proximately caused the Veteran's erectile dysfunction.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  At his December 2017 hearing, the Veteran testified that his medical providers have informed him that his erectile dysfunction is caused by his diabetes.  See Hr'g Tr. at 8.  This testimony is bolstered by a notation in the Veteran's VA medical records from September 2010 indicating that his erectile dysfunction likely due to type 2 diabetes mellitus neuropathy.  A March 2011 correspondence from a VA Certified Nurse Practitioner also associates the Veteran's diabetes with his erectile dysfunction.  Since service connection is in effect for diabetes, all three elements necessary to establish service-connection for erectile dysfunction on a secondary basis have been met.  


ORDER

The appeal of the issues of entitlement to service-connection for hypertension, increased ratings for bilateral hearing loss and diabetes, and TDIU is dismissed. 

Service connection for erectile dysfunction is granted.

REMAND

A remand is necessary so to afford the Veteran an opportunity for VA medical examinations to ascertain the etiology of his neurological symptoms.  The record indicates that the Veteran may have undergone an EMG of his lower extremities specifically in relation to diabetic neuropathy in 2009.  However, there is indication whether the results of this EMG were considered by a VA examiner, or whether any other studies were performed to diagnose the Veteran's neurologic complaints.  Further, there is no indication that the Veteran underwent diagnostic testing for his upper extremity complaints.  Without more detailed medical evidence, the Board is unable to adequately consider the Veteran's claims.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.  Any such records should be associated with the claims file.  

2.  Ask the Veteran to identify any private medical care providers who treated him for neurological symptoms.  Make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any in-service or post-service neuropathy neurologic issues.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

After completing the above development, schedule the Veteran for appropriate VA medical examinations to determine the nature and etiology of the Veteran's neurological symptoms.  A diagnosis of peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity and left lower extremity must be ruled in or excluded.

Any examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions must be provided.  

(a) Please opine as to whether peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity and/or left upper extremity is a manifestion of the Veteran's service-connected diabetes mellitus, i.e., a manifestation of the diabetic disease process.

(b) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service.  Please note the Veteran's service in the Republic of Vietnam and exposure to herbicide agents.  

(c) If not directly related to service on the basis of question (a) is any medical condition proximately due to, the result of, or caused or aggravated by any service-connected disability(ies)?  Please note that service-connection for diabetes has been established.  

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


